DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-2, 4-9, 11-16 (renumbered as 1-14, for issue) are allowed. 
Independent claims 1, 8, and 15 respectively recites the limitations: 
obtain first sub data related to. a plurality of labels using the detection model and the first image frame, generate second sub data for the plurality of labels using the detection model and the second image frame, and generate third sub data related to the plurality of labels using the detection model and the third image frame, 
obtain confirmation model input data including probability value related to each of  the plurality of labels at a plurality of timepoints respectively, based on the first sub data, the second sub data, and the third sub data, the plurality of time points related to the first image frame, the second image frame, and 
obtain information indicating whether a user has administered medication Sy based on inputting the confirmation model input data to the confirmation model, 
wherein the plurality of labels are in a training process of the detection model, 
wherein  the plurality of labels includes a first object label corresponding to a medicine container, a first posture label corresponding to a first posture of holding the medicine container, and a second posture label corresponding to a second posture of taking a medicine, 
wherein the first posture label includes at least  portion of the medicine container and a portion of a finger or a palm, and 
wherein the second posture label includes at least portion of a face and at least portion of a finger or a palm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667